


116 HR 7613 RH: Energy and Water Development and Related Agencies Appropriations Act, 2021
U.S. House of Representatives
2020-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 361
116th CONGRESS2d Session
H. R. 7613
[Report No. 116–449]
IN THE HOUSE OF REPRESENTATIVES

July 15, 2020
Ms. Kaptur, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
Making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2021, and for other purposes.

 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely:  ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $151,000,000, to remain available until expended: Provided, That the Secretary shall initiate seven new study starts during fiscal year 2021: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $2,619,855,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $365,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,838,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $205,000,000, to remain available until September 30, 2022.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $210,000,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $35,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $200,000,000, to remain available until September 30, 2022, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2022: Provided, That not more than 25 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title, as designated under such heading in the report of the Committee on Appropriations accompanying this Act, to specific programs, projects, or activities.General provisions—corps of engineers—civil(including transfer of funds) 
101. 
(a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates or initiates a new program, project, or activity; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act; 
(4)reduces funds that are directed to be used for a specific program, project, or activity by this Act; (5)increases funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less; or 
(6)reduces funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less.  (b)Subsection (a)(1) shall not apply to any project or activity authorized under section 205 of the Flood Control Act of 1948, section 14 of the Flood Control Act of 1946, section 208 of the Flood Control Act of 1954, section 107 of the River and Harbor Act of 1960, section 103 of the River and Harbor Act of 1962, section 111 of the River and Harbor Act of 1968, section 1135 of the Water Resources Development Act of 1986, section 206 of the Water Resources Development Act of 1996, or section 204 of the Water Resources Development Act of 1992. 
(c)The Corps of Engineers shall submit reports on a quarterly basis directly to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act.  102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 
103.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 104.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341): Provided, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 
105.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595). 106.None of the funds made available by this Act or any other Act may be used to reorganize or to transfer the Civil Works functions or authority of the Corps of Engineers or the Secretary of the Army to another department or agency. 
107.Additional funding provided in this Act shall be allocated only to projects determined to be eligible by the Chief of Engineers. 108.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act or any prior appropriations Acts for the Civil Works Program of the United States Army Corps of Engineers may be committed, obligated, expended, or otherwise used to design or construct a wall, fence, border barriers, or border security infrastructure along the southern border of the United States. 
109.None of the funds made available by this Act may be used to issue a permit under section 404 of the Federal Water Pollution Control Act to a private entity or individual for the discharge of dredged or fill material from a project located within Water Conservation Areas 1, 2A, 2B, 3A, or 3B in the State of Florida, unless discharge is from a project that is generally available for the general public's or Tribe's use and benefit and serve a public purpose, which may include Tribal communities. 110. (a)When allocating the additional funding provided in this title under the headings Construction and Mississippi River and Tributaries, the Secretary shall initiate a total of seven new construction starts during fiscal year 2021. 
(b)For new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than September 30, 2021. (c)No allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects. 
(d)The Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress. IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $20,000,000, to remain available until expended, of which $1,800,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,500,000 shall be available until September 30, 2022, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2021, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $1,487,000,000, to remain available until expended, of which $58,476,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,584,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That $25,882,000 shall be available for transfer into the Blackfeet Water Settlement Implementation Fund established by section 3717 of Public Law 114–322: Provided further, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706. Provided further, That in accordance with section 4007 of Public Law 114–322, and as recommended by the Secretary of the Interior in a letter dated June 22, 2020, funding provided for such purposes in fiscal years 2017, 2018, and 2019 may be made available to the Friant-Kern Canal Capacity Correction Resulting from Subsidence, the Los Vaqueros Reservoir Phase 2 Expansion Project, the Delta Mendota Canal Subsidence Correction, the North-of-the-Delta Off stream Storage (Sites Reservoir Project), the Del Puerto Water District, the San Luis Low point Improvement Project, the Sacramento Regional Water Bank, the Boise River Feasibility Study, and the Cle Elum Pool Raise: Provided further, That no funds may be obligated or expended for the projects specified in the preceding proviso until the Secretary of the Interior transmits recommendations to Congress for projects authorized under sections 4009(a) and 4009(c) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) and the Congress enacts a subsequent appropriations act making appropriations for energy and water development.central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $55,875,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $33,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the six regions of the Bureau of Reclamation, to remain available until September 30, 2022, $60,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 201. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act; (4)restarts or resumes any program, project, or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(5)transfers funds in excess of the following limits— (A)15 percent for any program, project, or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$400,000 for any program, project, or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments. (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis directly to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.Section 9504(e) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 42 U.S.C. 10364(e)) is amended by striking $530,000,000 and inserting $600,000,000.  204.Title I of the CALFED Bay-Delta Authorization Act (Public Law 108–361; 118 Stat. 1681), as amended by section 4007(k) of Public Law 114–322, is amended by striking 2020 each place it appears and inserting 2021. 
205.Section 9106(g)(2) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1309) is amended by striking 2020 and inserting 2021. 206.Section 6002(g)(4) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 16 U.S.C. 1015(a)) is amended by striking 2020 and inserting 2021. 
207. 
(a)Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (Public Law 102–250; 43 U.S.C. 2214(c)) is amended by striking 2020 and inserting 2021. (b)Section 301 of the Reclamation States Emergency Drought Relief Act of 1991 (Public Law 102–250; 43 U.S.C. 2241) is amended by striking 2020 and inserting 2021. 
208.Title VI of the Claims Resolution Act (Public Law 111–291; 42 U.S.C. 1305 note) is amended— (1)in section 602 by adding at the end— The term ‘611(g) Agreement’ means the agreement dated September 17, 2019, executed by the United States, the State, the Pueblos, the County, and the City pursuant to section 611(g).. 
 
(24)611(G) AGREEMENT.—The term ‘611(g) Agreement’ means the agreement dated September 17, 2019, executed by the United States, the State, the Pueblos, the County, and the City pursuant to section 611(g).. (2)in section 611(f)— 
(A)in subparagraph (1)(A) by striking $106,400,000 and inserting $243,400,000; (B)by amending subparagraph (B) of paragraph (1) to read as follows: 
 
(B)EXCEPTION.—Of the amount described in subparagraph (A)— (i) the initial $106,400,000 shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2006, as determined using applicable engineering cost indices; and (ii) any amounts made available in excess of the amount described in clause (i) shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2018, as determined using applicable engineering cost indices.; and (C)in paragraph (3), by inserting and the 611(g) Agreement after the Cost-Sharing and System Integration Agreement; 
(3)in section 617(a)(1)(B)— (A)by striking $50,000,000 and inserting $187,000,000; and 
(B)by striking 2024 and inserting 2028; (4)in section 617(a)(4) by striking since October 1, 2006, as determined using applicable engineering cost indices and inserting pursuant to section 611(f)(1)(B); 
(5)in section 621 by striking subsection (a) and inserting the following:  (a)APPROVAL.—To the extent the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement do not conflict with this title, the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement (including any amendments to the Settlement Agreement, the Cost Sharing and System Integration Agreement, and the 611(g) Agreement that are executed to make the Settlement Agreement, the Cost-Sharing and System Integration Agreement, or the 611(g) Agreement consistent with this title) are authorized, ratified, and confirmed.; and 
(6)in section 623(e)— (A)in paragraph (2)— 
(i)by striking 2021 and inserting 2025; (ii)by striking 2024 and inserting 2028; 
(B)in paragraph (3), in the matter preceding subparagraph (A), by striking 2021 and inserting 2025; (C)in paragraph (4)(B)(ii)(II), by striking 2023 and inserting 2027; 
(D)in paragraph (5)(A), by striking 2024 and inserting 2028. 209.None of the funds provided in this Act may be used for the Shasta Dam and Reservoir Enlargement Project. 
210.Section 10501 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 43 U.S.C. 407) is amended— (1)in subsection (b)(1), by striking For each of fiscal years 2020 through 2029 and inserting For fiscal year 2020 and each fiscal year thereafter; 
(2)in subsection (c)— (A)in paragraph (1)(A), by striking for each of fiscal years 2020 through 2034 and inserting for fiscal year 2020 and each fiscal year thereafter; and 
(B)in paragraph (3)(C), by striking for any authorized use and all that follows through the period at the end and inserting for any use authorized under paragraph (2).; and (3)by striking subsection (f).   
IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable Energy(Including rescissions of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,850,240,000, to remain available until expended: Provided, That of such amount, $165,000,000 shall be available until September 30, 2022, for program direction: Provided further, That $806,831 from Public Law 111–8 and $1,433,462 from Public Law 111–85 provided under this heading are hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Cybersecurity, energy security, and emergency responseFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy sector cybersecurity, energy security, and emergency response activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $160,000,000, to remain available until expended: Provided, That of such amount, $13,000,000 shall be available until September 30, 2022, for program direction.ElectricityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $195,000,000, to remain available until expended: Provided, That of such amount, $18,850,000 shall be available until September 30, 2022, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,435,800,000, to remain available until expended: Provided, That of such amount, $79,000,000 shall be available until September 30, 2022, for program direction.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $727,500,000, to remain available until expended: Provided, That of such amount $62,115,000 shall be available until September 30, 2022, for program direction.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $13,006,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $195,000,000, to remain available until expended.SPR Petroleum AccountFor the acquisition, transportation, and injection of petroleum products, and for other necessary expenses pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241, 6239 note), and section 5010 of the 21st Century Cures Act (Public Law 114–255), $7,500,000, to remain available until expended.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $10,000,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $126,800,000, to remain available until expended.Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $315,000,000, to remain available until expended: Provided, That in addition, fees collected pursuant to subsection (b)(1) of section 6939f of title 42, United States Code, and deposited under this heading in fiscal year 2021 pursuant to section 309 of title III of division C of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) are appropriated, to remain available until expended, for mercury storage costs.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $821,583,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $21,284,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 35 passenger motor vehicles for replacement only, $7,050,000,000, to remain available until expended: Provided, That of such amount, $188,000,000 shall be available until September 30, 2022, for program direction.Nuclear waste disposalFor Department of Energy expenses necessary for nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law 97–425, as amended, including interim storage activities, $27,500,000, to remain available until expended, of which $7,500,000 shall be derived from the Nuclear Waste Fund.Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $435,000,000, to remain available until expended: Provided, That of such amount, $37,000,000 shall be available until September 30, 2022, for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses of the Title 17 Innovative Technology Loan Guarantee Program, as authorized, $32,000,000 is appropriated, to remain available until September 30, 2022: Provided further, That up to $32,000,000 of fees collected in fiscal year 2021 pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections under this heading and used for necessary administrative expenses in this appropriation and shall remain available until September 30, 2022: Provided further, That to the extent that fees collected in fiscal year 2021 exceed $32,000,000, those excess amounts shall be credited as offsetting collections under this heading and available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2021 (estimated at $3,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from fees collected in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at $0: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2022.Tribal Energy Loan Guarantee ProgramFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $2,000,000, to remain available until September 30, 2022.Office of Indian Energy Policy and ProgramsFor necessary expenses for Indian Energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $22,250,000, to remain available until expended: Provided, That, of the amount appropriated under this heading, $5,000,000 shall be available until September 30, 2022, for program direction.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $252,378,000, to remain available until September 30, 2022, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $93,378,000 in fiscal year 2021 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $159,000,000.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $57,739,000, to remain available until September 30, 2022.Atomic energy defense activitiesNational nuclear security administrationWeapons ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one aircraft, one ambulance, and two passenger buses for replacement only, $13,659,617,000, to remain available until expended: Provided, That of such amount, $123,684,000 shall be available until September 30, 2022, for program direction.Defense nuclear nonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,240,000,000, to remain available until expended.Naval reactors(including transfer of funds)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,684,000,000, to remain available until expended, of which, $91,000,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: Provided, That of such amount, $53,700,000 shall be available until September 30, 2022, for program direction.Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $454,000,000, to remain available until September 30, 2022, including official reception and representation expenses not to exceed $17,000.ENVIRONMENTAL AND OTHER DEFENSE ACTIVITIESDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one passenger minivan for replacement only, $6,321,000,000, to remain available until expended: Provided, That of such amount, $282,093,000 shall be available until September 30, 2022, for program direction. Defense uranium enrichment decontamination and decommissioning(including transfer of funds)For an additional amount for atomic energy defense environmental cleanup activities for Department of Energy contributions for uranium enrichment decontamination and decommissioning activities, $821,583,000, to be deposited into the Defense Environmental Cleanup account which shall be transferred to the “Uranium Enrichment Decontamination and Decommissioning Fund”.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $942,300,000, to remain available until expended: Provided, That of such amount, $346,833,000 shall be available until September 30, 2022, for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2021, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $7,246,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $7,246,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $52,000,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,540,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $37,140,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $10,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $15,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $259,126,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $259,126,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $169,754,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $89,372,000, of which $89,372,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $172,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $5,776,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $5,548,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2021, the Administrator of the Western Area Power Administration may accept up to $1,526,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $404,350,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $404,350,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2021 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfers of funds) 
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; 
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). 
(2)The Secretary of Energy shall submit directly to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or 
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act. 
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity; (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. (h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for fiscal year 2021. 303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 
304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 305.Notwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), upon a determination by the President in this fiscal year that a regional supply shortage of refined petroleum product of significant scope and duration exists, that a severe increase in the price of refined petroleum product will likely result from such shortage, and that a draw down and sale of refined petroleum product would assist directly and significantly in reducing the adverse impact of such shortage, the Secretary of Energy may draw down and sell refined petroleum product from the Strategic Petroleum Reserve. Proceeds from a sale under this section shall be deposited into the SPR Petroleum Account established in section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247), and such amounts shall be available for obligation, without fiscal year limitation, consistent with that section. 
306. 
(a)Of the offsetting collections, including unobligated balances of such collections, in the Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration, $21,400,000 shall be transferred to the Department of the Interior—Bureau of Reclamation—Upper Colorado River Basin Fund for the Bureau of Reclamation to carry out environmental stewardship and endangered species recovery efforts. (b)No funds shall be transferred directly from Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration to the general fund of the Treasury in the current fiscal year. 
307. 
(a)None of the funds made available in this Act or any other Act for any fiscal year may be used to take an action described in subsection (b) unless— (1)the Secretary of Energy submits a written notification to the Committees on Appropriations of both Houses of Congress regarding such action, including— 
(A)a detailed justification and information about the assumptions underlying such action; and (B)with respect to an action described in paragraph (1) or (3) of such subsection— 
(i)a preliminary cost range for the nuclear weapon program affected by such action; (ii)the estimated costs for such program during the five-year period following the notification; and 
(iii)the source and amount of funds for such action by program, project, or activity level. (2)a period of 15 business days elapses following the date of such notification. 
(b)An action described in this subsection is any of the following: (1)Approving the development of a new nuclear weapon or the modification of a nuclear weapon, including as described in section 179(d)(8) of title 10, United States Code. 
(2)Studying whether to develop a new or modified nuclear weapon. (3)Changing the scope of a nuclear weapon program if such change modifies the cost of such program by $300,000,000 or more. 
308.None of the funds made available by this Act or any other Act making appropriations for energy and water development and related agencies for any fiscal year may be used to conduct, or make specific preparations for, any explosive nuclear weapons test that produces any yield. 309.None of the funds made available by this Act or any other Act making appropriations for energy and water development and related agencies may be used in furtherance of working through the Nuclear Weapons Council to guide, advise, assist, develop, or execute a budget for the National Nuclear Security Administration.  
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, as amended, notwithstanding 40 U.S.C. 14704, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by section 3109 of title 5, United States Code, and hire of passenger motor vehicles, $175,000,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2022.Delta regional authoritySalaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382F(d), 382M, and 382N of said Act, $15,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $15,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for programs undertaken to carry out the purposes of the Commission.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $25,000,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $1,000,000, to remain available until expended.Southwest border regional commissionFor expenses necessary for the Southwest Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $849,900,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2022, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $729,293,000 in fiscal year 2021 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That of the amounts appropriated under this heading, $10,500,000 shall be for university research and development in areas relevant to the Commission’s mission, and $5,500,000 shall be for a Nuclear Science and Engineering Grant Program that will support multi-year projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering: Provided further, That of the amounts appropriated under this heading, $17,709,000 shall be for activities related to the development of regulatory infrastructure for advanced nuclear technologies, and $13,349,000 shall be for international activities, except that the amounts provided under this proviso shall not be derived from fee revenues: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at not more than $120,607,000.Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $13,499,000, to remain available until September 30, 2022: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $11,106,000 in fiscal year 2021 shall be retained and be available until September 30, 2022, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at not more than $2,393,000: Provided further, That of the amounts appropriated under this heading, $1,206,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board.Nuclear waste technical review boardSALARIES AND EXPENSESFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2022.General provisions—independent agencies 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information, consistent with Department of Justice guidance for all federal agencies. 
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the report of the Committee on Appropriations accompanying this Act. 
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority; (2)total unobligated balances; and 
(3)total unliquidated obligations. VGeneral provisions(including transfer of funds) 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations). 
504. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  
VIAdditional Infrastructure InvestmentsDepartment of the ArmyCorps of Engineers—CivilInvestigationsFor an additional amount for Investigations, $110,000,000, to remain available until expended, for necessary expenses related to the completion, or initiation and completion, of studies which are currently authorized or which are authorized after the date of enactment of this Act: Provided, That the Secretary may initiate additional new project starts with funds provided in this paragraph, without regard to other limitations in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Construction For an additional amount for Construction, $10,000,000,000, to remain available until expended, of which not less than $500,000,000 shall be for water-related environmental infrastructure assistance and $3,000,000,000 shall be for inland waterways projects: Provided, That section 102 of Public Law 109–103 (33 U.S.C. 2221) shall not apply to funds provided in this paragraph: Provided further, That notwithstanding any other provision of law, section 102 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2212) shall not apply to funds provided in this paragraph: Provided further, That the Secretary may initiate additional new construction starts with funds provided in this paragraph without regard to section 110 of this Act: Provided further, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2280), as amended, shall not apply to any project receiving funds provided in this paragraph: Provided further, That funds appropriated in this paragraph may be used by the Secretary of the Army, acting through the Chief of Engineers, to undertake work authorized to be carried out in accordance with section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), section 206 of the Water Resources Development Act of 1996 (Public Law 104–303; 33 U.S.C. 2330), or section 1135 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2309a), notwithstanding the program cost limitations set forth in those sections: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Mississippi River and TributariesFor an additional amount for Mississippi River and Tributaries, $875,000,000, to remain available until expended, of which $150,000,000 shall be used for necessary expenses to address emergency situations at Corps of Engineers Federal projects caused by natural disasters: Provided, That the Secretary may initiate additional new study starts and additional new construction starts with funds provided under this paragraph without regard to other limitations in this Act: Provided further, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2280), as amended, shall not apply to any project receiving funds provided in this paragraph: Provided further, That funds provided in this paragraph may not be used to update the final determination 73 Fed. Reg. 54398 (September 19, 2008) or to construct or provide for the construction of Alternative 5 as described in the Reformulation Main Report and Final Supplemental Environmental Impact Statement released by the Corps of Engineers in November 2007: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceFor an additional amount for Operation and Maintenance, $5,000,000,000, to remain available until expended, of which $655,000,000 shall be used for necessary expenses to dredge Federal navigation projects in response to, and repair damages to Corps of Engineers Federal projects caused by, natural disasters: Provided, That section 9006 of the Water Resources Development Act of 2007 (Public Law 110–114; 33. U.S.C. 3305) shall not apply to funds provided in this paragraph: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Regulatory ProgramFor an additional amount for Regulatory Program, $50,000,000, to remain available until expended, for expenses necessary to carry out the administration of laws pertaining to regulation of navigable waters and wetlands: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Formerly Utilized Sites Remedial Action ProgramFor an additional amount for Formerly Utilized Sites Remedial Action Program, $500,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Flood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies, $415,000,000, to remain available until expended, for necessary expenses to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law: Provided, That funding utilized for authorized shore protection projects shall restore such projects to the full project profile at full Federal expense: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ExpensesFor an additional amount for Expenses, $50,000,000, to remain available until expended, for necessary expenses to administer and oversee the obligation and expenditure of amounts provided in this title for the Corps of Engineers: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of the InteriorBureau of ReclamationWater and Related Resources(including transfers of funds)For an additional amount for Water and Related Resources, $3,000,000,000, to remain available until expended, of which— (1)$50,000,000 shall be for water reclamation and reuse projects authorized under title XVI of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575);  
(2)not less than $300,000,000 shall be for WaterSMART grants; (3)not less than $200,000,000 shall be for construction activities, for which the Federal share of the cost shall not be more than 50 percent and for which the non-Federal share of not less than 50 percent may be provided in cash or in-kind, related to projects found to be feasible by the Secretary of the Interior and which are ready to initiate for the repair of critical Reclamation canals where operational conveyance capacity has been seriously impaired by factors such as age or land subsidence, focusing on those that would imminently jeopardize Reclamation's ability to meet water delivery obligations;  
(4)not less than $605,000,000 shall be used for titles III, IV, V, and VI of the Claims Resolution Act of 2010 (Public Law 111–291), as amended, title III, subtitle G of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322), title X, subtitle B, part III of the Omnibus Public Land Management Act of 2009 (Public Law 111–11), and the Arizona Water Settlements Act (Public Law 108–451), as amended; (5)not less than $100,000,000 shall be used for rural water projects and shall include water intake and treatment facilities of such projects; 
(6)$100,000,000 shall be for Environmental Restoration and Compliance; (7)$8,500,000 shall be for activity associated with emergency remediation or repair of any Reclamation facility which has had a failure or there is imminent threat of failure in 2020, in order to restore and maintain water deliveries for irrigation; 
(8)$100,000,000 shall be transferred to the Department of the Interior for programs, projects, and activities authorized by the Central Utah Project Completion Act (titles II–V of Public Law 102–575), of which $1,300,000 shall be transferred to the Central Utah Project Completion Account for use by the Utah Reclamation and Mitigation and Conservation Commission for emergency assistance;  (9)$250,000,000 shall be for programs, projects, and activities authorized by the Central Valley Project Improvement Act (Public Law 102–575); 
(10)$250,000,000 shall be for programs, projects, and activities authorized by Title I of the California Bay-Delta Restoration Act (Public Law 108–361), as amended; and (11)$200,000,000 shall be for Section 10004 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11):Provided, That funds provided under this heading in this title may not be used for the Shasta Dam and Reservoir Enlargement Project: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of EnergyEnergy Efficiency and Renewable EnergyFor an additional amount for Energy Efficiency and Renewable Energy, $7,780,000,000, to remain available until expended, of which— (1)$3,000,000,000 shall be for the Weatherization Assistance Program under part A of title IV of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6861 et seq.), of which $300,000,000 shall be for enhancements and innovation as described in section 603 of this Act, and $2,000,000 shall be for training and technical assistance to strengthen and increase weatherization apprenticeship pathways; 
(2)$730,000,000 shall be for the State Energy Program authorized under part D of title III of the Energy Policy and Conservation Act (Public Law 94–163; 42 U.S.C. 6321 et seq); (3)$2,000,000,000 shall be for Energy Efficiency and Conservation Block Grants for implementation of programs authorized under subtitle E of title V of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17151 et seq.), of which $1,500,000,000 is available through the formula in subtitle E; 
(4)$1,000,000,000 shall be for the Vehicles Technologies Office to develop electric and alternative vehicle infrastructure; (5)$500,000,000 shall be for the Advanced Manufacturing Office, of which— 
(A)$250,000,000 shall be for battery supply chain support; (B)$125,000,000 shall be for a grant program to improve energy efficiency at water and wastewater plants; and 
(C)$125,000,000 shall be for a domestic manufacturing conversion grant program authorized under section 132 of subtitle B in title I of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17011 et seq); (6)$200,000,000 shall be for grants to deploy solar and distributed energy systems in low-income and underserved communities, for which no cost share is required; 
(7)$100,000,000 shall be for the Hydrogen and Fuel Cell Technologies Office for H2@Scale demonstration and deployment activities related to hydrogen production, storage, transport, and infrastructure; (8)$230,000,000 shall be for facilities and infrastructure; and 
(9)$20,000,000 shall be for program direction:Provided, That funds provided under this heading in this title may not be used for any activities related to the Energy Materials and Processing at Scale Research Facility: Provided further, That notwithstanding section 3304 of title 5, United States Code, and without regard to the provisions of sections 3309 through 3318 of such title 5, the Secretary of Energy, upon a determination that there is a severe shortage of candidates or a critical hiring need for particular positions to carry out the activities funded under this heading in this title, may from within the funds provided under this heading in this title, recruit and directly appoint highly qualified individuals into the competitive service: Provided further, That such authority shall not apply to positions in the Excepted Service or the Senior Executive Service: Provided further, That any action authorized herein shall be consistent with the merit principles of section 2301 of such title 5, and the Department shall comply with the public notice requirements of section 3327 of such title 5: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ElectricityFor an additional amount for Electricity, $3,350,000,000, to remain available until expended, for necessary expenses related to grid modernization programs, of which— (1)$2,000,000,000 shall be for grants and demonstrations to enhance the resilience, reliability, and energy security of electric infrastructure, to improve preparedness and restoration time to mitigate power disturbances, to continue delivery of power to critical facilities and electricity-dependent essential services, to enhance regional grid resilience, and to facilitate greater incorporation of renewable energy generation; 
(2)$56,500,000 shall be for construction of the Grid Storage Launchpad; (3)$500,000,000 shall be for energy storage demonstration projects across a portfolio of technologies and approaches; and 
(4)not less than $770,500,000 shall be for grants to manufacturers in the United States for the manufacturing of advanced batteries and components: Provided, That the Secretary shall ensure regional diversity among eligible entities that receive the funds for grants, technical assistance, and demonstrations provided under this heading in this title: Provided further, That funds provided for these activities shall not be subject to cost share requirements for state, local, and other government recipients: Provided further, That notwithstanding section 3304 of title 5, United States Code, and without regard to the provisions of sections 3309 through 3318 of such title 5, the Secretary of Energy, upon a determination that there is a severe shortage of candidates or a critical hiring need for particular positions to carry out the activities funded under this heading in this title, may from within the funds provided under this heading in this title, recruit and directly appoint highly qualified individuals into the competitive service: Provided further, That such authority shall not apply to positions in the Excepted Service or the Senior Executive Service: Provided further, That any action authorized herein shall be consistent with the merit principles of section 2301 of such title 5, and the Department shall comply with the public notice requirements of section 3327 of such title 5: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Nuclear EnergyFor an additional amount for Nuclear Energy, $1,250,000,000, to remain available until expended, of which— (1)$700,000,000 shall be for the Advanced Reactor Demonstration Program; 
(2)not less than $192,300,000 shall be for the Advanced Small Modular Reactor program: Provided, That the cost share for any demonstration project shall be up to 50 percent from the Department and not less than 50 percent from non-federal sources: Provided further, That any demonstration project must meet the following criteria: (A)technical feasibility that the demonstration can be operational in five to seven years; 
(B)likelihood that the design can be licensed for safe operations by the Nuclear Regulatory Commission; (C)use of certified fuel design or demonstration of a clear path to certification within five to seven years; 
(D)affordability of the design for full-scale construction and cost of electricity generation; (E)ability of the team to provide its portion of the cost share; and 
(F)technical abilities and qualifications of teams desiring to demonstrate a proposed advanced nuclear reactor technology; (3)$100,000,000 shall be for integrated hydrogen-nuclear demonstration projects; 
(4)$66,000,000 shall be for construction of the Sample Preparation Laboratory; (5)$61,700,000 shall be for Materials and Fuels Complex Plant Health Investments; and 
(6)$125,000,000 shall be for Advanced Test Reactor Recapitalization:Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Fossil Energy Research and DevelopmentFor an additional amount for Fossil Energy Research and Development, $1,250,000,000, to remain available until expended, of which— (1)$750,000,000 shall be for a carbon capture and utilization technology commercialization program to improve the efficiency, effectiveness, cost, and environmental performance of fossil fuel-fired facilities, including the industrial sector, through front end engineering design, commercial demonstration of advanced carbon capture technology projects, commercial demonstration of direct air capture technology projects, and commercialization projects of large-scale carbon dioxide storage sites in saline geological formations, including activities exploring, categorizing, and developing storage sites and necessary pipeline infrastructure; 
(2)not less than $239,500,000 shall be for demonstrations of negative emissions technologies; (3)$23,000,000 shall be for Joule 2 and Joule 3; 
(4)$25,000,000 shall be for the Computational Science and Engineering Center; (5)$25,000,000 shall be for the Extreme Condition Reactive Fluids Lab; 
(6)$25,000,000 shall be for the Materials and Minerals Characterization Center; (7)$25,000,000 shall be for the Combustion Development Facility; 
(8)$25,000,000 shall be for the Direct Air Capture Center; (9)$20,000,000 shall be for the Center for Data Analytics and Machine Learning; 
(10)$15,000,000 shall be for the Advanced Alloy Development Facility; (11)$15,000,000 shall be for the Carbon Utilization Center; 
(12)$15,000,000 shall be for the Scale-up Phenomena Laboratory; (13)$10,000,000 shall be for Materials Engineering Manufacturing laboratory upgrades; 
(14)$9,500,000 shall be for NETL campus infrastructure utilities; (15)$8,000,000 shall be for the Geological Environmental Science Center; 
(16)$6,000,000 shall be for Cross Cutting Research and Innovation Center laboratory renovations; and (17)$4,000,000 shall be for demolition of excess and aging infrastructure:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Non-Defense Environmental CleanupFor an additional amount for Non-Defense Environmental Cleanup, $200,000,000, to remain available until expended, of which— (1)$50,500,000 shall be for the Moab Uranium Mill Tailings Remedial Action Project; 
(2)$48,000,000 shall be for the Energy Technology Engineering Center; (3)$45,500,000 shall be for Lawrence Berkeley National Laboratory; and 
(4)$56,000,000 shall be for the West Valley Demonstration Project:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Uranium Enrichment Decontamination and Decommissioning FundFor an additional amount for Uranium Enrichment Decontamination and Decommissioning Fund, $240,000,000, to remain available until expended, for necessary expenses related to cleanup of uranium gaseous diffusion plants, of which $120,000,000 shall be for the Portsmouth Gaseous Diffusion Plant Site and $120,000,000 shall be for the Paducah Gaseous Diffusion Site: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. ScienceFor an additional amount for Science, $6,250,000,000, to remain available until expended, for necessary expenses related to scientific infrastructure, of which— (1)$340,000,000 shall be for procurement of the exascale systems at the Argonne Leadership Computing Facility; 
(2)$332,000,000 shall be for procurement of the exascale systems at the Oak Ridge Leadership Computing Facility; (3)$75,000,000 shall be for equipment and infrastructure for the Quantum Information Science Research Centers; 
(4)$100,000,000 shall be for existing advanced computing systems at the Leadership Computing Facilities; (5)$20,000,000 shall be for power upgrades at the National Energy Research Scientific Computing Center; 
(6)$4,530,000 shall be for the Exascale Computing Project; (7)$2,250,000 shall be for ESnet; 
(8)$1,500,000 shall be for National Energy Research Scientific Computing Center 9 infrastructure; (9)$1,300,000 shall be for the Argonne Leadership Computing Facility; 
(10)$700,000 shall be for the Oak Ridge Leadership Computing Facility; (11)$50,000,000 shall be for Environmental Molecular Sciences Laboratory equipment upgrades; 
(12)$50,000,000 shall be for Joint Genome Institute equipment upgrades; (13)$50,000,000 shall be for Atmospheric Radiation Measurement User Facility fixed and mobile sites equipment upgrades; 
(14)$214,000,000 shall be for the Linac Coherent Light Source-II-High Energy; (15)$207,300,000 shall be for the Spallation Neutron Source Second Target Station; 
(16)$200,000,000 shall be for Ames main building modernization; (17)$170,000,000 shall be for the Advanced Light Source Upgrade; 
(18)$151,000,000 shall be for the Advanced Photon Source Upgrade; (19)$91,200,000 shall be for the Spallation Neutron Source Proton Power Upgrade; 
(20)$75,000,000 shall be for the Linac Coherent Light Source-II; (21)$73,000,000 shall be for the Cryomodule Repair & Maintenance Facility; 
(22)$60,000,000 shall be for Nanoscale Science Research Centers Recapitalization; (23)$59,500,000 shall be for NSLS-II Experimental Tools-II; 
(24)$65,000,000 shall be for ITER; (25)$110,000,000 shall be for the Matter in Extreme Conditions Upgrade; 
(26)$134,254,000 shall be for Materials Plasma Exposure experiment equipment; (27)$641,000,000 shall be for Long Baseline Neutrino Facility; 
(28)$284,380,000 shall be for the Proton Improvement Plan II; (29)$200,300,000 shall be for Large Hadron Collider computing and equipment; 
(30)$100,000,000 shall be for Wilson Hall renovations; (31)$62,000,000 shall be for Cosmic Microwave Background - Stage 4; 
(32)$9,000,000 shall be for Muon to Electron Conversion Experiment equipment; (33)$6,000,000 shall be for Super Cryogenic Dark Matter Search equipment; 
(34)$2,100,000 shall be for the Large Synoptic Survey Telescope project; (35)$448,200,000 shall be for the Electron Ion Collider; 
(36)$202,900,000 shall be for the U.S. Stable Isotope Production and Research Center; (37)$145,500,000 shall be for Ton Scale Neutrinoless Double Beta Decay equipment; 
(38)$87,000,000 shall be for the High Rigidity Spectrometer; (39)$45,000,000 shall be for isotope capabilities at the Facility for Rare Isotope Beams; 
(40)$43,100,000 shall be for Measurement of a Lepton-Lepton Electroweak Reaction equipment; (41)$39,100,000 shall be for the Gamma-Ray Energy Tracking Array; 
(42)$2,400,000 shall be for Super Pioneering High Energy Nuclear Interaction Experiment equipment; (43)$1,000,000 shall be for Facility for Rare Isotope Beams construction; 
(44)$77,000,000 shall be for the Utilities Infrastructure Project; (45)$65,000,000 shall be for the ORNL Infrastructure Improvements project; 
(46)$63,000,000 shall be for the Linear Assets Modernization Project; (47)$211,036,000 shall be for General Plant Projects; 
(48)$73,000,000 shall be for the Argonne Utilities Upgrade project; (49)$107,000,000 shall be for the Critical Utilities Infrastructure Revitalization project; 
(50)$52,000,000 shall be for the Critical Utilities Rehabilitation Project; (51)$83,750,000 shall be for the BioEPIC Building; 
(52)$59,000,000 shall be for the Princeton Plasma Innovation Center; (53)$70,000,000 shall be for CEBAF Renovation and Expansion; 
(54)$59,500,000 shall be for the Critical Infrastructure Recovery and Renewal project; (55)$75,400,000 shall be for the Seismic and Safety Modernization project; 
(56)$50,000,000 shall be for the Craft Resource Facility; (57)$45,000,000 shall be for the Large Scale Collaboration Center; 
(58)$43,000,000 shall be for the Science User Support Center; (59)$39,750,000 shall be for the Translational Research Capacity construction project; 
(60)$28,000,000 shall be for the Ames Infrastructure Modernization project; (61)$5,750,000 shall be for the Energy Sciences Capability project; 
(62)$5,500,000 shall be for the Integrated Engineering Research Center; (63)$1,400,000 shall be for Tritium System Demolition and Disposal; 
(64)$1,300,000 shall be for the Core Facility Revitalization construction project; (65)$1,000,000 shall be for the Electrical Capacity and Distribution Capability project; 
(66)$65,000,000 shall be for the TJNAF Infrastructure Improvement project; and (67)$12,100,000 shall be for addressing Office of Science cybersecurity infrastructure deficiencies: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Advanced Research Projects Agency—EnergyFor an additional amount for Advanced Research Projects Agency—Energy, $250,000,000, to remain available until expended, for necessary expenses for demonstration projects: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Indian Energy Policy and ProgramsFor an additional amount for Office of Indian Energy Policy and Programs, $150,000,000, to remain available until expended, for necessary expenses for the development and deployment of energy infrastructure on Indian lands that results in the reduction of energy costs, assistance in economic development, and electrification in tribal communities: Provided, That such funds shall not be subject to cost share requirements: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector GeneralFor an additional amount for Office of the Inspector General, $20,000,000, to remain available until expended, for necessary expenses of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978 (Public Law 95–452), as amended, and for providing oversight of the funds provided for the Department of Energy in this title: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Defense Environmental CleanupFor an additional amount for Defense Environmental Cleanup, $2,685,000,000, to remain available until expended, of which— (1)$941,000,000 shall be for the Hanford Site, of which— 
(A)$350,000,000 shall be for site infrastructure upgrades; (B)$230,000,000 shall be for tank farm infrastructure; 
(C)$175,000,000 shall be for Area 105 K West Basin disposition; (D)$71,000,000 shall be for Area 300/296 Waste Site remediation; 
(E)$50,000,000 shall be for River Corridor decontamination and decommissioning; (F)$35,000,000 shall be for tank farm evaporator upgrades; and 
(G)$30,000,000 shall be for A/AX farms single shell tank retrievals;  (2)$711,000,000 shall be for the Savannah River Site, of which— 
(A)$200,000,000 shall be for H Canyon Basin Dewatering Project; (B)$140,000,000 shall be for building 235-F decontamination and decommissioning; 
(C)$82,000,000 shall be for utilities system upgrades; (D)$75,000,000 shall be for roads and related infrastructure; 
(E)$75,000,000 shall be for critical spares and infrastructure at the Defense Waste Processing Facility; (F)$60,000,000 shall be for Separations Engineering Development decontamination and decommissioning; 
(G)$32,000,000 shall be for Salt Disposal Units 8-12; (H)$25,000,000 shall be for the Nuclear Materials Storage Vault; and 
(I)$22,000,000 shall be for Defense Waste Processing Facility laboratory instruments and computers; (3)$375,000,000 shall be for the Waste Isolation Pilot Plant, of which— 
(A)$200,000,000 shall be for the Hoist Capability Project; (B)$90,000,000 shall be for the Safety Significant Ventilation Confinement System; 
(C)$55,000,000 shall be for shipping system upgrades and shielded containers; and (D)$30,000,000 shall be for underground combustion fume reduction activities; 
(4)$240,000,000 shall be for the Idaho Site, of which— (A)$124,000,000 shall be for accelerated cleanup, decontamination and decommissioning, and groundwater; 
(B)$72,000,000 shall be for infrastructure improvements,  (C)$24,000,000 shall be for shielded containers and assay equipment; and 
(D)$20,000,000 shall be for Idaho Nuclear Technology and Engineering Center infrastructure; (5)$140,000,000 shall be for the Oak Ridge Site, of which— 
(A)$90,000,000 shall be for Y-12 National Security Complex and Oak Ridge National Laboratory excess facilities decontamination and decommissioning; (B)$30,000,000 shall be for liquid gaseous waste operating facilities decontamination and decommissioning; and 
(C)$20,000,000 shall be for Transuranic Waste Processing Center infrastructure; (6)$170,000,000 shall be for Lawrence Livermore National Laboratory excess facilities decontamination and decommissioning; 
(7)$58,000,000 shall be for Los Alamos excess facilities decontamination and decommissioning; and (8)$50,000,000 shall be for Los Alamos middle DP road site investigation and remediation: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Defense ActivitiesFor an additional amount for Other Defense Activities, $50,000,000, to remain available until expended, for necessary expenses related to secure compartmented intelligence facility infrastructure and IT modernization: Provided, That funds made available under this paragraph for intelligence activities are deemed to be specifically authorized by Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—Additional Infrastructure Investments 601.The heads of agencies funded under this title shall submit a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation, obligation, and expenditures of these funds, including new projects selected to be initiated with funds provided in this title, beginning not later than 45 days after the date of enactment of this Act. 
602.The Secretary of Energy shall, in consultation with the Secretaries of Health and Human Services, Housing and Urban Development, and Veterans Affairs, develop an inter-agency collaboration effort to increase cross-participation in the Department of Energy’s Weatherization Assistance Program, the Department of Health and Human Services Low Income Home Energy Assistance Program, the HUD Lead Hazard Control and Healthy Homes Program, and the Department of Veterans Affairs. 603.The Secretary of Energy shall, within funds made available in this title, distribute funds to WAP grantees via the formula in part A of title IV of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6861 et seq.), for the purpose of innovative activities that will increase the number of dwelling units that become weatherization-ready through critical repairs, promote the deployment of renewable energy systems and emerging technologies, include community-based weatherization concepts, and improve indoor environments through healthy homes measures. Grantees may also use such funds for innovative outreach and education, quality control of work performed, data collection, measurement, verification, program monitoring, oversight, evaluation, reporting, training, and planning related to such work. Such funding is not subject to the savings-to-investment ratio requirements in 10 CFR § 440.21. 
604. 
(a)Section 415(c)(1) of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6865(c)(1)) is amended by striking $6,500 and inserting $10,000. (b)Section 415(a)(1) of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6865(a)(1)) is amended by striking 10 percent and inserting 12.5 percent. 
(c)Paragraph (2) of section 415(c) of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6865(c)(2)) is amended to read as follows: (2) Dwelling units weatherized (including dwelling units partially weatherized) under this part, or under other Federal programs (in this paragraph referred to as ‘previous weatherization’), may not receive further financial assistance for weatherization under this part until the date that is 15 years after the date such previous weatherization was completed. This paragraph does not preclude dwelling units that have received previous weatherization from receiving assistance and services (including the provision of information and education to assist with energy management and evaluation of the effectiveness of installed weatherization materials) other than weatherization under this part or under other Federal programs, or from receiving non-Federal assistance for weatherization.. 605. (a)No later than 6 months after the date of enactment of this Act, the Secretary of Energy, in coordination with the Secretary of Commerce, shall— 
(1)determine any geographic area within the contiguous United States that lacks a Federal power marketing agency; (2)develop a plan or criteria for the geographic areas identified in paragraph (1) regarding investment in renewable energy and associated infrastructure within an area identified in paragraph (1); and 
(3)identify any Federal agency within an area in paragraph (1) that has, or could develop, the ability to facilitate the investment in paragraph (2). (b)The Secretary of Energy, in coordination with the Secretary of Commerce, shall provide the determinations made under subsection (a) to the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives. 
(c)Based upon the determinations made pursuant to subsection (a), the Secretary of Energy, in coordination with the Secretary of Commerce, shall recommend to the Committee on Energy and Commerce of the House of Representatives the establishment of any new Federal lending authority, including authorization of additional lending authority for existing Federal agencies, not to exceed $3,500,000,000 per geographic area identified in subsection (a)(1). (d)There is hereby appropriated $25,000,000 to carry out this section. 
(e)The amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 606. (a)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Delta Regional Authority under section 382D of the Agricultural Act of 1961 and Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa—3) are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID-19). 
(b)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Northern Border Regional Commission under section 15501(d) of title 40, United States Code, are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID-19). (c)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Denali Commission are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID-19). 
607.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2021.   July 15, 2020 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  